Citation Nr: 1111838	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a left knee disorder, described as patella spurring.


FINDINGS OF FACT

1.  Left knee patellar tendinitis treated in service resolved without chronic or recurrent residual pathology.

2.  Minimal left knee patellar spurring found in 2008 is not attributable to injury or disease during service.


CONCLUSION OF LAW

Current left knee disability, including patellar spurring, was not incurred or aggravated in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§  1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in April 2008 and December 2009.  In the April 2008 letter, which was issued before the RO adjudicated the Veteran's claims in August 2008, the RO advised the appellant what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  VA also advised the appellant as to how VA determines disability ratings and effective dates, and the type of evidence to establish such.  The case was last adjudicated in January 2010.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service medical records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication, or to have worked against the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In sum, VA has substantially complied with the notice and assistance requirements; and the Veteran is not prejudiced by a decision on the claim at this time.

Left Knee

The Veteran contends that a current left knee disorder is related to left knee injury that he sustained during service.  He has noted left knee tendinitis treated during service, and has stated that during service he had a fall and sustained injuries of the low back and left knee.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

No left knee disorder was noted in a March 1986 medical examination of the Veteran for entrance into service.  During service, in April 1988, the Veteran received outpatient treatment for left knee pain.  He reported a three week history of left knee pain, especially after running.  He could not recall any significant trauma to the knee.  The treating clinician observed a slight limp.  There was localized tenderness over the left patellar tendon.  There was no tenderness over the joint line, nor any tenderness with varus or valgus stress.  On x-rays, the left knee appeared to be within normal limits.  The clinician's assessment was patellar tendinitis.  On follow-up two weeks later, the Veteran reported that he still had an ache over the patellar tendon, but that the condition of the knee had improved.  The treating clinician observed that the Veteran walked without difficulty, and that there was very mild tenderness over the patellar tendon.  The clinician's assessment was resolving patellar tendinitis.

Service treatment records dated after May 1988 show some musculoskeletal complaints and injuries, but no complaints regarding the left knee.  In November 1988, the Veteran was seen for low back pain, without history of trauma.  In February 1989, he was seen after losing his footing while coming down a hill.  He reported pain in his right knee and ankle.  A treating clinician found possible ligament strain of the right knee and sprain of the right ankle.  The Veteran had additional treatment for right knee and ankle problems in July 1989, and for low back pain in December 1989.  He was seen for left ankle injury in January 1990.  In a July 1991 medical history, the Veteran checked "no" for history of trick or locked knee.  On the July 1991 service separation examination, the examiner did not find any disorders of the lower extremities or other musculoskeletal areas.

The Veteran's claims file contains records of VA outpatient treatment of the Veteran in 2008.  Those records do not show any reports of left knee problems or symptoms.  In the Veteran's April 2008 claim, he sought service connection for several conditions, including a lumbar spine condition and a left knee condition.  In the August 2008 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine.

In the report of a VA medical examination in June 2008, the examiner reported having reviewed the claims file.  The Veteran stated that he fell and injured his low back during service in 1989.  He reported that in the same fall he also injured his left knee.  He stated that since the 1989 fall he had experienced episodic pain in his left knee.  He indicated that the pain occurred several times a week, after prolonged physical work.  He stated that when the pain was present, he could not fully bend his left knee.  He also reported having some instability in that knee.  He indicated that he had not sought treatment for the left knee symptoms.  The examiner found that the Veteran's left and right knees had motion from 0 to 140 degrees.  Testing did not show evidence of abnormal movements, instability, or meniscus damage.  There was tenderness on palpation at the back of the left knee.  Left knee x-rays showed minimal spurring of the left patella.  The examiner expressed the opinions that the minimal spurring of the left patella was more likely than not associated with aging, and was less likely than not caused by military service.

In statements in support of his appeal, the Veteran has stated that he served as a medical corpsman, and sometimes overlooked his own injuries and symptoms while working hard to take care of others.  He described an occasion when he and others were hiking down a mountain, and several of them fell and rolled a long distance down a rocky trail.  He stated that he first checked on others who had fallen, but that he developed sharp pain and severe swelling in his left knee.  He noted that his training and duties were physically demanding.  He indicated that, at the VA examination, the examination of his left knee was not thorough.  He reported current left knee symptoms of ongoing pain, and episodes of popping and limitation of motion.  He contended that his current left knee problems, including the spurring on the patella, were related to left knee symptoms in service that were diagnosed as patellar tendinitis.

The Board has noted that the Veteran was found to have left patellar tendinitis during service in 1988.  However, a clinician noted improvement in that disorder on follow-up, and treatment records from the remainder of service do not show ongoing or new complaints regarding the left knee.  When the Veteran received treatment after slipping on a hill in 1989, he reported pain in his right knee and ankle, not the left.

The service medical records do not show chronic or recurrent symptoms over the years following the right knee tendinitis that was treated in 1988.  The service treatment records reflect the reports and observations made at the time of service.  Those contemporaneous records are more credible regarding the condition of the right knee during service than are the Veteran's recent statements, which are based on his recollections almost twenty years after the events.  X-rays taken in 2008 show minimal spurring on the left patella.  There are no x-ray records to show the condition of the Veteran's left knee during the year following separation from service.  As there is no evidence of arthritis at that time, the Board will not presume that the current arthritis is service connected.  The VA clinician who examined the Veteran in 2008 opined that it is unlikely that the current spurring is related to service, and instead it is likely that those changes are due to aging.  Considering the medical records, the Veteran's statements during and after service, and the examiner's opinion, the Board finds that the preponderance of the evidence is against service incurrence of current left knee disability.  The Board therefore denies the claim for service connection for left knee disability.


ORDER

Entitlement to service connection for left knee disability is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


